Citation Nr: 0411660	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  95-16 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1963.  He also served in the National Guard from 
1979 to 1995.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1994 and a 
notice of denial dated in June 1998, from the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA). The Board remanded this case in June 
2000 for further development.  In September 2003, the veteran 
transferred his claim to the RO in Boston, Massachusetts.

In November 2002, the Board reopened this claim based on new 
and material evidence, and undertook additional development 
of the appellant's claim pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2). However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit"). In 
light of the Federal Circuit's action, the Board remanded 
this case in June 2003 for additional development.

The veteran's representative addressed several issues in the 
April 2004 Appellant's Brief that appear to be unrelated to 
the issue on appeal.  In the Appellant's Brief, the 
representative discussed the issue of service connection in 
terms of aggravation of a preexisting condition.  38 U.S.C.A. 
1153 (West 2002); 38 C.F.R. 3.306 (2003).  The veteran has 
not contended that he aggravated a preexisting back disorder 
during service.  Specifically, the veteran has contended that 
he has a current back disability that originated with an 
injury of the back during service in 1962, which accords with 
the fact that he was treated in service for a back problem.  
The veteran has not suggested that he had a disability prior 
to entering service that was aggravated during service.  The 
representative's discussion of aggravation is confusing to 
the Board, and it is referred to the RO for appropriate 
clarification and action.



FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been completed.

2.  A chronic back disorder was not present in service, 
arthritis of the back was not manifested within one year of 
the veteran's discharge from service, and the veteran's 
current back disorder is not etiologically related to 
service.  


CONCLUSION OF LAW

A chronic back disability was not incurred in service, and 
arthritis of the back may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in response to the veteran's claim, the RO sent 
letters in May 2002, August 2003, and February 2003, advising 
the veteran of the evidence necessary to prove his service 
connection claim for a back disorder.  The letters 
cumulatively explained VA's duty to assist, including what 
evidence VA was responsible for obtaining and what 
information or evidence the veteran was required to provide.  
The RO described the actions it had taken to obtain evidence 
and what it had secured, and asked the veteran to provide 
additional evidence and information in support of his appeal.  
Accordingly, the Board is satisfied that the veteran has 
received all notice required by the VCAA.  See Quartuccio v. 
Principi , 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).

In this case, although the notice letters that were provided 
to the veteran do not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims during the ten years that his claim has been pending.  
In the August 2003 notice letter, the RO requested evidence 
that it still needed from the veteran.  Therefore, the Board 
finds that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

With respect to the duty to assist, the claims folder 
contains service medical records, VA treatment records, 
private medical records that the veteran authorized the RO to 
obtain, and reports of VA requested medical examinations.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Although 
the veteran has requested another VA examination to be 
scheduled in Massachusetts, the Board finds that it is not 
warranted.  The evidence of record is sufficient to decide 
the claim, as explained in further detail below.  The Board 
finds that the RO has satisfied VA's duty to assist the 
veteran with the development of his claim.  38 U.S.C.A. § 
5103A.   

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The veteran contends that he currently has a back disability 
that is attributable to a back injury sustained during 
service.  In this regard, the Board acknowledges that in June 
1962 the veteran was treated for what was diagnosed as dorsal 
spine sprain of the upper back.  However, the service medical 
records do not document the presence of a subsequently 
diagnosed back disorder and, in fact, show that the veteran's 
back was found to be normal on the examination for discharge.  
The service medical records are negative for complaints or 
findings of a disorder of the lumbar spine.  While the 
veteran has submitted recent lay statements in support of his 
claim, these statements merely reiterate the veteran's 
reported history.  

Although the veteran has reported at various times that he 
sought medical treatment shortly following the accident, he 
has not submitted medical records of this alleged treatment.  
During a hearing before a hearing officer at the RO in June 
1995, the veteran could not recall whether he received 
treatment from VA between discharge and 1975. 

The first clinical evidence of record of any back disorder is 
dated in July 1975 when he sought treatment for low back pain 
from VA.  According to the July 1975 VA treatment record, the 
examiner noted that the veteran had an eight-month history of 
low back pain.  According to subsequent VA outpatient 
treatment records and records provided by the Social Security 
Administration (SSA) during the 1980s, the veteran complained 
of low back pain.  In June 1990, VA diagnosed the veteran 
with a small, herniated nucleus pulposus at L5-S1 and L4-5 
levels.  None of these records mention the veteran's alleged 
in-service back injury, nor do any of these records relate a 
back injury to his active military service.  

The first document of record referring to an in-service back 
injury was in September 1991 when he submitted his original 
claim.  This claim and subsequent statements are based upon 
the veteran's recollection of events occurring over 30 years 
earlier from that time.  

The Board also notes that there are conflicting medical 
opinions in the record concerning the etiology of the 
veteran's present back disability.  In a February 1996 
opinion letter, the veteran's private physician, R.A., M.D., 
linked the veteran's current lumbar spine problems to his 
active service.  The Board notes, however, that Dr. R.A. did 
not have the opportunity to review the veteran's service 
medical records, and he based his opinion on an inaccurate 
medical history.  Dr. R.A. reported that the veteran stated 
that he hurt his back in 1962 while doing some heavy lifting 
in the military.  After discharge, the veteran reported that 
his back continued to interfere with his ability to work.  
The diagnosis of lumbosacral herniated nucleus pulposus was 
established in 1990; the veteran denied any back injury after 
1962.  Dr. R.A. concluded that the veteran definitely had a 
disability associated to the back disorder.  The evidence 
available, according to the physician, supported the 
probability that the veteran's back problem was related to 
the original injury during service, and the veteran showed a 
cumulative worsening of his low back problem.  In the 
physician's opinion, the absence of a specific event of a 
back injury after the original injury reported in the 
military suggested that it began in 1962.

Dr. R.A.'s opinion is inconsistent with the service and post-
service medical evidence.  Although the service medical 
records show that the veteran was treated in 1962 for an 
"upper" back strain, the veteran is currently diagnosed 
with a low back disorder, diagnosed as a lumbar herniated 
nucleus pulposus.  Dr. R.A. did not explain this discrepancy.  
Furthermore, Dr. R.A. reported that the veteran had not 
injured his back after service.  Dr. R.A. did not address 
either the 1975 VA record reporting an 8-month history of low 
back pain or the treatment records during the 1980s, which 
indicate that the veteran had injured his back after service. 

Dr. R.A. essentially acknowledged that his opinion was based 
on the proposition that the "evidence available supports the 
probability that the [veteran's] back problem is related to 
the original injury suffered while in the service."  The 
Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).  As noted 
above, the veteran's service medical records are silent for 
any history of a lumbar herniated nucleus pulposus.  
Accordingly, the Board must find Dr. Johnson's current 
statements to be unpersuasive as to the relation of the 
veteran's current back disability to service.
  
The Board places greater probative value on the opinion 
proffered by the VA examiner in March 2003.  This opinion, 
which was rendered following a review of the veteran's claims 
folder and medical records, is consistent with the veteran's 
documented in-service medical records, post-service medical 
history, and the February 1996 opinion letter from Dr. R.A 
who, as noted above, opined that the veteran's back problems 
are related to the 1962 injury for which the veteran received 
treatment.  The VA examiner noted that the veteran's 
separation examination report was silent for an upper or 
lower back disorder.  There was no evidence of treatment for 
several years after the veteran's discharge.  The VA examiner 
noted that the veteran's private medical provider (Dr. R.A.), 
who linked the veteran's current back disorders to service, 
did not appear to have reviewed the service medical records 
before making his opinion.  The VA examiner concluded that it 
was his opinion that the veteran's present back disorder was 
not etiologically related to a back injury documented in July 
1962 for which the veteran was treated during service.  In 
addition, all medical evidence in the claims files with 
diagnoses of degenerative joint disease, lumbar radiculitis, 
muscle spasms, and muscle strains were unlikely to be related 
to a disease or incident documented during the veteran's 
military service.

The Board has carefully considered the "positive" evidence 
with respect to his claim for service connection for a back 
disorder represented by the veteran's written contentions and 
hearing testimony at the RO submitted by and on behalf of the 
veteran, but concludes that this subjective evidence is 
outweighed by the more objective recent "negative" clinical 
evidence of record. See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The evidence of record does not rebut the 
findings made by the March 2003 VA examiner.  

The Board finds that another VA examination is not warranted 
in this case, as requested by the veteran and his 
representative.  The March 2003 VA examiner specifically 
addressed whether the veteran's current back disorder is 
related to service.  The examiner thoroughly noted in the 
report that the medical and service records were reviewed.  
In addition, the examiner specifically addressed the February 
1996 private opinion that supported the veteran's claim.  The 
veteran and his representative have not provided good cause 
to warrant another examination of the veteran.

In light of these circumstances, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim.  
	

ORDER

Entitlement to service connection for a back disability is 
denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



